      Case 2:20-cv-00805-JCZ-KWR Document 16 Filed 02/12/21 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

APRIL MARKIEWICZ                                              CIVIL ACTION
VERSUS                                                        NO: 20-805
GALLOWAY, JOHNSON, TOMPKINS, BURR                             SECTION: A/4
AND SMITH, APLC

                                 SCHEDULING ORDER

     A Scheduling Conference was held February 12, 2021 by telephone before the Case
Manager for purposes of resetting trial and deadlines.

       PARTICIPATING: J. COURTNEY WILSON
                      LAWRENCE SOROHAN, II

       Pleadings have been completed. Jurisdiction and venue are established.

       All pre-trial motions, including dispositive motions and motions in limine regarding
the admissibility of expert testimony, shall be filed and served no later than September 14,
2021 for a submission date no later than September 29, 2021. All other motions in limine
shall be filed no later than September 27, 2021 and responses thereto shall be filed no later
than ten (10) working days after receipt of the motion. Motions filed in violation of this
order shall be deemed waived and not considered unless good cause is shown.

      Counsel are advised that the Court is receptive to requests for oral argument.
Oral argument in Section A, if granted, shall be set by the Court via separate order.
Hearing dates for Section A may be found at www.laed.uscourts.gov.

       Amendments to pleadings, third-party actions, cross- claims, and counter-claims shall
be filed no later than March 29, 2021, in accordance with the Federal Rules of Civil
Procedure and Local Rule 7.6.

       Written reports of experts, as defined in Federal Rules of Civil Procedure 26(a)(2)(B),
who may be witnesses for Plaintiff shall be obtained and delivered to counsel for Defendant
as soon as possible, but in no event later than July 28, 2021.

       Written reports of experts, as defined in Federal Rules of Civil Procedure 26(a)(2)(B),
who may be witnesses for Defendant shall be obtained and delivered to counsel for Plaintiff
as soon as possible, but in no event later than August 27, 2021.
      Case 2:20-cv-00805-JCZ-KWR Document 16 Filed 02/12/21 Page 2 of 2



        Counsel for the parties shall file in the record and serve upon their opponents a list of
all witnesses who may or will be called to testify at trial, and all exhibits that may or will be
used, not later than August 27, 2021.

       Depositions for trial use shall be taken and all discovery shall be completed not later
than September 27, 2021.

       The Court will not permit any witness, expert or fact, to testify or exhibits to be used
unless there has been compliance with this Order as it pertains to the witness and/or exhibits,
without an order to do so issued on motion for good cause shown.

       This case does not involve extensive documentary evidence.

       A final pre-trial conference will be held October 28, 2021 at 11:00 a.m. before the
District Judge. Counsel shall be prepared in accordance with the Pre-Trial Notice attached.

       Trial will commence on November 15, 2021 at 8:30 a.m. before the District Judge
with a jury. Attorneys are instructed to report for trial not later than 30 minutes prior to this
time. The starting time on the first day of a jury trial may be delayed or moved up because
of jury pooling. Trial is estimated to last 4 to 5 day(s).

       Deadlines or cut-off dates fixed herein may be extended by the Court only upon
timely application and upon a showing of good cause. Trial dates will be strictly adhered to
and continuances will not normally be granted. If, however, a continuance is granted,
deadlines and cut off dates will be automatically extended.

     IT IS ORDERED THAT COUNSEL CONTACT THE ASSIGNED
MAGISTRATE JUDGE AS SOON AS POSSIBLE TO SCHEDULE A SETTLEMENT
CONFERENCE WHICH IS TO BE HELD NO LATER THAN TWO WEEKS PRIOR
TO THE FINAL PRE-TRIAL CONFERENCE.



                                                             JAY C. ZAINEY
                                                    UNITED STATES DISTRICT JUDGE
